Case 2:17-cv-04140-DWL Document 151-2 Filed 05/28/19 Page 1 of 5




                 EXHIBIT B
          Case 2:17-cv-04140-DWL Document 151-2 Filed 05/28/19 Page 2 of 5




 1 Dennis I. Wilenchik, #005350
   WILENCHIK & BARTNESS PC
 2 The Wilenchik & Bartness Building
   2810 North Third Street
 3 Phoenix, Arizona 85004
   admin@wb-law.com
 4
   Leo R. Beus, #002687
 5 BEUS GILBERT    PLLC
   701 North 44th Street
 6 Phoenix, Arizona 85008
   lbeus@beusgilbert.com
 7 Attorneys for Wyo Tech Investment Group, LLC
 8                           UNITED STATES DISTRICT COURT

 9                                 DISTRICT OF ARIZONA

10 Wells Fargo Bank, N.A.,                             Case No.: 2:17-CV-04140-DWL

11            Plaintiff,                            SUPPLEMENTAL RESPONSE TO
   v.                                                 SUBPOENA TO PRODUCE
12 WYO TECH Investment Group, LLC;                    DOCUMENTS SERVED ON
   CWT Canada II Limited Partnership;               WILENCHIK & BARTNESS, P.C.
13 Resources Recovery Corporation; and Jean
   Noelting,
14
              Defendants.
15 WYO TECH Investment Group, LLC,

16               Cross-Claimant,
     v.
17
   CWT Canada II Limited Partnership,
18 Resources Recovery Corporation, and Jean
   Noelting,
19            Cross-Claim Defendants.
   WYO TECH Investment Group, LLC,
20
              Third Party Plaintiff,
21 v.
22 Schlam Stone & Dolan, LLC, a New York
   Limited Liability Partnership; and Jeffrey
23 M. Eilender,
                Third Party Defendants.
24

25        Wilenchik & Bartness, P.C. (“W&B”), hereby responds to the subpoena served on it by

26 CWT Canada II Limited Partnership (“CWT”) in the above-captioned action.
27
          Case 2:17-cv-04140-DWL Document 151-2 Filed 05/28/19 Page 3 of 5




 1                                  PREFATORY STATEMENT

 2        The responses set forth herein are based upon information currently known to W&B, which

 3 reserves the right to supplement, amend or clarify any of its responses or objections as permitted

 4 by the Federal Rules of Civil Procedure.
 5                              DOCUMENTS TO BE PRODUCED

 6        1.     Documents sufficient to show all payments—including date, amount, and source

 7 account—made to You by Wyo Tech.
 8        RESPONSE: See WYOTECH00004629 and WYO00004634; see also, WB000004,

 9 WB000009 and WB000011.
10
11        2.     Documents sufficient to show all payments—including date, amount, and source

12 account—made to You by Inductance.
13        RESPONSE:             See           WYOTECH00004631,              WYOTECH00004632,

14 WYOTECH00004633,           WYOTECH00004634           and    WYOTECH00004635;           see   also,

15 WB000001, WB000002, WB000004 and WB000005, WB000009 and WB000011.

16
17        3.     Documents sufficient to show the client(s) on whose behalf the payments in Request

18 Nos. 1 and 2 above were made.

19        RESPONSE:

20        See WB000003, WB000006, WB000007, WB000009, WB000011, WB00000011, WB

21 WB00000012. (To be supplemented with invoices).
22
23        4.     Documents sufficient to show the matter(s) for which the payments in Request Nos.

24 1 and 2 above were made.

25        RESPONSE: See WB000003, WB000006, WB000007, WB000009, WB000011,

26 WB00000011, WB00000012. (To be supplemented with invoices).
27
                                                   1
          Case 2:17-cv-04140-DWL Document 151-2 Filed 05/28/19 Page 4 of 5




 1        DATED this May 17, 2019.
 2        Pursuant to 28 U.S.C § 1746, I verify under penalty of perjury that the foregoing
 3 supplemental responses to the subpoena issued by CWT are true and correct.
 4                                  WILENCHIK & BARTNESS, P.C.
 5
 6
 7
 8                                  Dennis I. Wilenchik, Esq.
                                    The Wilenchik & Bartness Building
 9                                  2810 North Third Street
10                                  Phoenix, Arizona 85004
                                    admin@wb-law.com
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
                                                 2
            Case 2:17-cv-04140-DWL Document 151-2 Filed 05/28/19 Page 5 of 5



     Emailed May 17, 2019, to:
 1
 2 J. Henk Taylor
   RYAN RAPP & UNDERWOOD, P.L.C.
 3 3200 N. Central Ave, Suite 2250
   Phoenix, Arizona 85012
 4 htaylor@rrulaw.com
   Attorneys for Defendants CWT Canada II Limited Partnership,
 5
   Resource Recovery Corporation, and Jean Noelting
 6
   Jeffrey M. Eilender
 7 Bradley J. Nash
   Joshua Wurtzel
 8 SCHLAM STONE & DOLAN LLP
   26 Broadway
 9
   New York, New York 10004
10 jeilender@schlamstone.com
   bnash@schlamstone.com
11 jwurtzel@schlamstone.com
   Pro Hac Vice attorneys for Defendants CWT Canada II Limited Partnership,
12 Resource Recovery Corporation, and Jean Noelting
13
14
     /s/ Victoria M. Stevens
15
16
17
18
19
20
21
22
23
24

25
26
27
                                               3
